Exhibit 10.1(a)

I am pleased to inform you that the Compensation Committee of the WellPoint,
Inc. (“WellPoint”) Board of Directors has granted you a nonstatutory option to
purchase XXXXX shares of WellPoint’s common stock at a price of $xx.xx per share
effective XXXXXXXXXX (the “Grant Date”), pursuant to the WellPoint Stock
Incentive Plan, as Amended and Restated January 1, 2003 (the “Plan”). The option
shall expire on XXXXX (the “Expiration Date”).

When You Can Exercise the Option. Subject to the other terms of this Agreement
and the Plan, the option may be exercised as to the number of the shares of
WellPoint common stock listed in the “Vested Shares” column below on each of the
dates listed in the “Vesting Date” column below, plus any shares of WellPoint
common stock as to which the option could have been exercised previously, but
was not so exercised.

 

Vested Shares

  

Vesting Date

  

Expiration Date

                                   

Notwithstanding the foregoing, if your employment terminates due to your death
or Disability (as defined in the applicable WellPoint Long-Term Disability
Plan), or in the event that a Change In Control (as defined in the Plan) occurs
before your employment is terminated, your option shall immediately become
exercisable by you (or, in the case of your death, your estate); provided,
however, that in the event that you are a participant in or eligible to
participate in the WellPoint, Inc. Executive Severance Plan, effective
January 1, 2006 (the “Severance Plan”), the exercisability of your option upon,
or in connection with, a “change of control” (as defined therein) shall be
determined in accordance with Sections 4.1 and 4.3 of the Severance Plan.

Your option shall terminate upon the termination, for any reason, of your
employment with WellPoint and its subsidiaries, and no shares of Stock may
thereafter be purchased under the Option except as follows: (a) if your
employment is terminated by WellPoint or its subsidiary without Cause (defined
as a violation of a “work guideline” as such term is defined in the WellPoint
Associate Handbook) or voluntarily by you, the option, to the extent exercisable
as of the date of such termination, may thereafter only be exercised for a
period of 45 days from the date of such termination of employment; (b) if your
employment terminates due to your Retirement (defined as your termination of
employment after attaining age 55 with at least 10 completed years of service,
your option will continue to become exercisable according to the schedule set
forth above; provided that such option shall terminate on the five year
anniversary of the date of your Retirement; provided, further, that if your
employment terminates due to your Retirement during calendar year 2006, your
option shall be terminated on a pro-rata basis, measured by the number of months
in 2006 during which you were employed by WellPoint or its subsidiaries (e.g.,
if your Retirement occurs in September, 25% (or 3/12) of your option will be
terminated), and the non-terminated portion of your option shall continue to
become exercisable according to the schedule set forth above; (c) if your
employment terminates due to your death or Disability (as defined above), your
option shall terminate on the five year anniversary of the date of such
termination; (d) if your employment is terminated for Cause (as defined above)
even if on the date of your termination you have met the definition of
Retirement or Disability (as defined above), then the portion of your option
that has not been exercised will terminate; and (e) in the event a Change In
Control (as defined above) occurs before your employment is terminated, your
option may be exercised by you during your employment through the Expiration
Date; provided, however, that in the event that you are an Executive (as defined
by WellPoint) at the time of your termination, your option shall immediately
terminate if you breach any provision of Section 3.6 or 3.10 of the Severance
Plan, regardless of whether you are then a participant in such Severance Plan,
in which case you shall be subject to the “Return of Consideration” provision
contained in Section 3.7 of the Severance Plan. Notwithstanding the foregoing,
at no time may you exercise your option after the Expiration Date.

The Plan. This Agreement is subject to all the terms, provisions and conditions
of the Plan, which are incorporated herein by reference, and to such regulations
as may from time to time be adopted by the Compensation Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Plan and the prospectus describing the Plan can be
found on WellPoint’s HR intranet. A paper copy of the Plan and the prospectus
will be provided to you upon your written request to WellPoint at WellPoint,
Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention: Corporate
Secretary, Shareholder Services Department.

Transferability of the Option. This option shall not be transferable otherwise
than by will or the laws of descent and distribution, and is exercisable, during
your lifetime only by you.

Compliance with Rule 144. The shares of WellPoint common stock you receive upon
the exercise of your option

 

Stock Option Award Agreement - General



--------------------------------------------------------------------------------

will have been registered under the Securities Act of 1933, as amended (the
“1933 Act”). If you are an “affiliate” of WellPoint, as that term is defined in
Rule 144, promulgated pursuant to the 1933 Act (“Rule 144”), you may not sell
the shares of WellPoint common stock received except in compliance with Rule
144. Certificates representing shares of WellPoint common stock issued to an
“affiliate” of WellPoint may bear a legend setting forth such restrictions on
the disposition or transfer of the shares of WellPoint common stock as WellPoint
deems appropriate to comply with federal and state securities laws.

Other Plans. You acknowledge that any income derived from the exercise of your
option will not affect your participation in, or benefits under, any other
benefit plan maintained by WellPoint.

No Continued Employment. Nothing in this Agreement shall restrict the right of
WellPoint to terminate your employment at any time with or without Cause (as
defined above).

No Rights as a Shareholder. Neither you nor any other person shall become the
beneficial owner of the shares of WellPoint common stock subject to the option,
nor have any rights to dividends or other rights as a shareholder with respect
to any such shares (other than the right to receive advance written notice of
any dividends declared with respect to such shares, such that you have a
reasonable opportunity to exercise your option prior to such declaration, to the
extent then exercisable), until you have exercised the option in accordance with
the provisions hereof and of the Plan.

Notices. All notices by you or your assigns to WellPoint shall be addressed to
WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention:
Stock Administration, or such other address as WellPoint may from time to time
specify. All notices to you shall be addressed to you at your address in
WellPoint’s records.

If you do not want to accept this option, please return this Agreement, executed
by you below, at any time within 60 days after the Grant Date to WellPoint,
Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention: Stock
Administration. Do not return a signed copy of this Agreement if you accept the
option. If you do not return a signed copy of this Agreement within 60 days
after the Grant Date, you will have accepted the option and agreed to the terms
and conditions set forth in this Agreement and the terms and conditions of the
Plan, which together make WellPoint’s Option Agreement with you.

 

WELLPOINT, INC.

By:

    

Printed:

 

William J. Ryan

Its:

 

Chairman, Compensation Committee

WellPoint, Inc. Board of Directors

I DO NOT accept this option:

Signature:

    

Printed Name 

    